Citation Nr: 0715732	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-08 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based upon the 
veteran's need of regular aid and attendance, or housebound 
status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's disabilities do not render him so helpless 
as to be unable to care for himself and perform tasks 
incident to daily living.

2.  The veteran is not a patient in a nursing home.

3.  The veteran does not have corrected bilateral visual 
acuity of 5/200 or concentric contraction of the visual field 
to 5 degrees or less.

4.  The veteran is not is bedridden or housebound and he does 
not have a single disability ratable at 100 percent 
disabling.


CONCLUSION OF LAW

The criteria for special monthly pension based on the 
veteran's need of regular aid and attendance, or his 
housebound status, have not been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted nonservice-connected pension benefits 
by a rating decision dated in January 1996.  Presently, he is 
seeking entitlement to additional allowance for special 
monthly pension benefits based on the need for regular aid 
and attendance, or due to housebound status.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits. See 38 
U.S.C.A. § 1521(a).  The veteran receives pension benefits, 
but those benefits will be paid at a higher rate if he can 
establish either that he needs the aid and attendance of 
another person or that he is housebound.  38 C.F.R. § 
3.351(a)(1).  As discussed below, neither criteria can be 
established on this record.

A veteran receiving nonservice-connected pension may receive 
pension at a higher, special monthly rate if he or she needs 
the regular aid and attendance of another individual to 
conduct routine activities necessary for daily life.  38 
U.S.C.A. § 1521(d).  For pension purposes, a person shall be 
considered to be in need of regular aid and assistance if 
such person (1) is a patient in a nursing home on account of 
mental or physical incapacity; (2) is helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person; or (3) establishes a factual 
need for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(b), (c).

The evidence of record -- which includes VA treatment 
records, an August 2005 VA examination and a special monthly 
pension worksheet prepared by a VA physician in November 2003 
-- does not establish that the veteran is in need of the 
regular aid and attendance of another person.  

The veteran lives alone in his own trailer.  As such, he is 
not confined to a nursing facility nor is there evidence to 
suggest that he was advised to stay at such a facility.  

The evidence reflects that the veteran is not blind or nearly 
blind.  The August 2005 VA examination notes that the 
veteran's corrected vision is better than 5/200 in both eyes.  
Eye examination dated in June 2004 revealed 20/40 vision, 
bilaterally.  While the veteran has an eye disability, 
pseudophakia, as one of his nonservice-connected disabilities 
for pension purposes, it is not shown to cause blindness or 
near blindness.  See 38 C.F.R. § 3.351(c)(1) (nearly blind is 
corrected bilateral visual acuity of 5/200 or concentric 
contraction of the visual field to 5 degrees or less).

The veteran is also not in need of the regular aid and 
attendance of another person.  According to the evidence of 
record, he is not only able to groom, feed and ambulate 
freely, but he is able to cook for himself, travel by bus 
away from home frequently, manage his financial affairs and 
travel to the VA medical facility for care.

The following will be accorded consideration in determining 
the need for regular aid and attendance under 38 C.F.R. § 
3.352(a): Inability of a claimant to dress or undress him or 
herself, or to keep him or herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed him or herself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his or her daily environment. "Bedridden," i.e., the veteran 
is actually required to remain in bed, will be a proper basis 
for the determination. 

The veteran does not require assistance feeding himself, 
dressing, bathing, attending to the wants of nature, and has 
bladder and bowel control (See physician's 2004 special 
monthly pension worksheet).  He does not require an assistive 
device to ambulate (See 2005 VA examination and June 2004 
nursing note).  The 2005 VA examiner found that the veteran 
does not require care or assistance to protect him from the 
hazards or dangers incident to his daily environment.  Upon 
examination, the 2005 VA examiner found that the veteran had 
the ability to flee his home in the event of emergency.  The 
veteran stated on examination that he left his home 
frequently to travel by bus.  The physician noted on the 
special monthly pension worksheet that the veteran could 
partially use his upper extremities and had full use of his 
lower extremities.  The veteran has not been shown to be 
bedridden and is able to physical and mentally attend to his 
personal business and healthcare.  The claims folder reveals 
numerous visits to obtain VA medical care, and the veteran 
has stated and the records indicate that he travels by bus or 
with a friend to his appointments (See 2005 VA examination 
and June 2004 nursing notes).

The criteria for the housebound special monthly pension are 
not met here either.  A veteran receiving nonservice- 
connected pension may receive pension at a higher, special 
monthly rate if (1) the veteran has a disability rated as 100 
percent; and (2) either (a) has an additional disability or 
disabilities independently ratable at 60 percent or more or 
(b) by reason of a disability or disabilities, is permanently 
housebound but does not qualify for special monthly pension 
at the "aid and attendance" rate.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d)(1) and (2).  "Permanently housebound" 
status is met when the veteran is substantially confined to 
his or his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability 
that likely will remain throughout his or his lifetime.  38 
U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

The veteran does not have a single disability rated at 100 
percent. Thus, the threshold requirement for housebound 
special monthly pension is not met.  The veteran has the 
following nonservice-connected disabilities: cardiomyopathy 
(rated at 60 percent), chronic obstructive pulmonary disease 
(COPD) (rated at 60 percent), osteoarthritis of the neck and 
degenerative disc disease (rated at 40 percent), avascular 
necrosis of the left shoulder (rated at 20 percent), GERD 
with iron deficiency anemia (rated at 10 percent), 
hypertension (rated at 10 percent), and pseudopakia (rated at 
zero percent).  The combined nonservice-connected disability 
rating is 90 percent.  Each of the veteran's nonservice-
connected disabilities was separately rated by April 2004 
rating decision.  After a thorough review of the record, 
which includes the 2005 VA examination, the Board finds that 
there is no basis to increase to 100 percent any of the 
veteran's disabilities. Without a rating of 100 percent of at 
least one of his disabilities, the requirements of housebound 
status cannot be met.  

Based on the above, the preponderance of the evidence is 
against a finding for special monthly pension by reason of 
the need for aid and attendance of another person, or by 
reason of being housebound.  It follows that there is not 
such a state of equipoise of the positive evidence with 
negative evidence to otherwise permit favorable action on the 
veteran's claim.  38 U.S.C.A. § 5107(b).

Duty to Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In February 2004, the RO sent a notice letter to the veteran.  
The notice was sent before the rating decision in April 2004.  
This letter addressed the issue of entitlement for special 
monthly pension, and told the veteran what VA would do and 
what information he should provide to VA.  Any perceivable 
deficiency that may be found in the notice letter of February 
2004 is not prejudicial as the veteran was sent a second 
notice letter in February 2005.  These notice letters either 
separately or together met all of the above stated notice 
requirements of Quartuccio.  The veteran was given the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), in 
April 2006, shortly after the Dingess decision was issued by 
the Court.  Since the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to special monthly pension, any defect in the 
timing of this notice concerning the appropriate disability 
rating or effective date to be assigned does not prejudice 
the veteran in this instance.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant was given a VA 
examination and evidence was submitted and obtained by the VA 
and the veteran to support his claim.  The Board does note 
that the August 2005 VA examination report contains a 
reference to a pending appointment with the eye clinic, and 
that this future VA treatment record was not later associated 
with the veteran's claims folder.  Nonetheless, as the August 
2005 VA examination report specifically indicated that the 
veteran's best corrected vision is better than 5/200 in both 
eyes, the Board concludes that the failure to obtain the 
later VA eye clinic treatment record did not prejudice the 
veteran in this instance.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

Special monthly pension based on the veteran's need of 
regular aid and attendance or on housebound status, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


